Citation Nr: 0726793	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (previously characterized as 
psychoneurosis, anxiety state with tachycardia).

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine 
(previously characterized as dorsolumbar strain).

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to retroactive compensation benefits based on 
a 10 percent evaluation for psychoneurosis, anxiety state 
with tachycardia, from March 1, 1948 to January 1, 1998, to 
include whether there was clear and unmistakable error in a 
March 24, 1948 RO letter determination which suspended 
compensation benefits.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


INTRODUCTION

The veteran had active service from March 1943 to January 
1946.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from March 2003, August 2003, and November 
2005 rating actions of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The March 2003 rating action, in pertinent part, assigned an 
increased 30 percent evaluation for post-traumatic stress 
disorder (previously characterized as psychoneurosis, anxiety 
state with tachycardia), effective from June 21, 2002, the 
date of the increased rating claim, and assigned an increased 
10 percent evaluation for degenerative disc disease of the 
lumbosacral spine (previously characterized as dorsolumbar 
strain), effective from December 10, 1997, the date of VA 
medical evidence.  The 10 percent evaluation for degenerative 
disc disease of the lumbosacral spine was subsequently 
increased to 40 percent, effective from June 21, 2002, by a 
rating action in April 2005.  

The August 2003 rating decision, in pertinent part, denied 
entitlement to service connection for a heart disability.  
The November 2005 rating decision denied entitlement to 
retroactive compensation benefits based on a 10 percent 
evaluation for psychoneurosis, anxiety state with 
tachycardia, from March 1, 1948 to January 1, 1998.  A May 
2007 statement of the case determination found there was no 
clear and unmistakable error in a March 24, 1948 RO letter 
determination which suspended compensation benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In a signed statement dated and received in June 2007, the 
veteran requested a RO hearing before a Decision Review 
Officer, and a Travel Board hearing before a Veterans Law 
Judge sitting at the local RO.  The veteran must be afforded 
the opportunity for such requested hearings, as appropriate.

In view of the foregoing, the case is hereby REMANDED for the 
following action:

1.  Schedule the veteran for a RO hearing 
before a Decision Review Officer (DRO).  
Notice of the scheduled hearing should be 
issued to the veteran and his 
representative, and documented in the 
claims folder.  Thereafter, the issues on 
appeal should be readjudicated by the 
DRO.  If any benefit sought is not 
granted, a supplemental statement of the 
case should be issued to the veteran and 
his representative, and the appropriate 
period to respond should be afforded.  

2.  After the foregoing requested action 
has been completed, if any benefit sought 
on appeal has not been granted, the 
veteran should be scheduled for a Travel 
Board hearing before a Veterans Law Judge 
sitting at the local RO.  Notice of the 
scheduled hearing should be issued to the 
veteran and his representative, and 
documented in the claims folder.  

The purpose of this remand is to afford all due process.  The 
Board does not intimate any opinion as to the merits of the 
case either favorable or unfavorable at this time.  No action 
is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



